From: United States Bankruptcy Court, Middle District of Pennsylvania

Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
    In re: Drew Michael Kessler, Case Number 18-05072, HWV

TO THE DEBTOR/DEBTOR'S ATTORNEY:

The attachment could not be mailed to the notice recipient(s) listed below because the
United States Postal Service (USPS) has determined that those addresses in the case
mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive
certain notices. You should determine whether an address should be updated.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if
the USPS continues to designate the address as undeliverable, until the address is
updated in accordance with local court policy, which may allow for use of this
form, a separate notice of change of address, and/or an amended schedule. THIS
FORM CANNOT BE USED TO ADD A NEW CREDITOR NOT PREVIOUSLY LISTED ON YOUR
SCHEDULES.

If this form is used by your court in place of filing a separate notice of change of address
and/or an amended schedule: 1) determine the updated address and send the attachment
to each recipient below; 2) type or print legibly each updated address below; 3) sign and
date the form; and 4) file this form electronically via CM/ECF (for all registered users) or
mail the form to:

                                 U.S. Bankruptcy Court
                             Ronald Reagan Federal Building
                                 228 Walnut St, Rm 320
                               Harrisburg, PA 17101-1737




Undeliverable Address:
Home Point Financial Corporation

Reason Undeliverable: INCOMPLETE ADDRESS

THE UPDATED ADDRESS IS:

Home Point Financial Corporation
3500 Market St #206, Camp Hill, PA 17011

_____________________________________________                __________________________
Signature of Debtor or Debtor's Attorney                     Date


The Bankruptcy Noticing Center does not respond to messages regarding bypass
notification. Please contact the U.S. Bankruptcy Court where the case is pending
with questions or comments.




Case 1:18-bk-05072-HWV        Doc 34 Filed 06/18/19 Entered 06/18/19 13:51:36              Desc
                              Main Document     Page 1 of 1
